Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
WO 2011/004791 cited in the information disclosure statement of 5 February 2020 has been considered with respect to the provided English abstract. CN 1849675 cited in the information disclosure statement of 22 December 2021 has been considered with respect to the provided English translation. 
In the information disclosure statement of 18 May 2021, applicants cited two members of the same patent family: KR 10-2017-0085966 and US 20170207011. The US member has been considered and the Korean member has been crossed off as a cumulative reference. 
In the information disclosure statement of 22 December 2021, applicants cited two sets of two members of the same patent family: CN 102473514 and US 6,248,553 (which was cited and considered in the information disclosure statement of 18 May 2021); and CN 1656340 and US 20120105185. The US members have been considered and the Chinese members have been crossed off as a cumulative reference. 
Drawings
The drawings were received on 5 February 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
There is no teaching or suggestion in the cited art of record of a ferrite having the claimed formula and a ratio of ferrite grains having stacking faults to total ferrite grains that at least overlaps the claimed range. The closest art is U.S. patent 6,248,253 which teaches a ferrite sintered magnet comprising ferrite grains having a hexagonal structure and in a section parallel to an axis of easy magnetization, a ratio of ferrite grains having stacking faults to total ferrite grains of 0.35 or less. The taught ferrite has the formula A1-xRx(Fe12-yMy)z, where x is 0.04-0.9, y=0.04-0.5, z is 0.7-1.2, x/y=0.8-5, M can be Co, R can be La and A is at least one of Ca, Sr and Ba. The  The reference teaches A is preferably 51-100 at% Sr. There is no indication in the reference or suggestion in the art that the amount of strontium can be about 17-30 at% of A and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/22/22